'
d



                                     l
                                 '
.                                                                                      .




                        '
                                                       -
                            ,                                                      1
        l                   l (
                            y 0),.
                                1 L
                                  . y.
                                      +
                                  o-!c.
                                  c      x.
                                      r.-r
                                         œ
                p
                ,                                   I
                                                    sy' v ,-(
                's
                 !-
                  '  -
                  c ,3
                     ,
                     q
                      .
                      l
                      y'/é
                         .
                         -- k
                         A
                            r:
                             j
                             .
                             -
            l
            -
            i
            :
            ,
            d
            i
            p
            7
            k
            lE
             :t
             .'j    -- z,
                                y s
                                  y
                                  lcj
                                    u    a-u
                                    .+.p p
                                           s-
                ,x
                 .r.k
                    ) g s..jx
                            o,l                                        .


                    y j y.y..jyj
                               y
                               .
        ,                 g.y .-     qo ysov
                                                       .
                                         cji y
                                             ayv u o
                                                                                           j
                                                    ye
                                     .-        .
                                     hg
                                      b ra .
                                           lg
                                     '#; n s u.y t
                                                 ,-c.
                                         .

                                                    s.
                                                    $ y;
                                                       ly
            l       I                              1r-y    -
                                                      @jo g-   w
                                                               e o
                                                                 w
                                                    o
                                                    F:z
                                                      yj/ k
                                                          -+-
            i               $             -
                                          > --a
                                              s r
                            1                   o- .
                                                   kz              .   -
                                                   .
y
,                                        1t/zy> p   .
.

    q                                                          I                           !
'
.
    !                                    I                                     ,
                            ..
                             -
    ,
    .

                                                                               j
                                                                               yij         1
                                                                                           ,
                                         -
    .
                                     .......                               !   l t         t
                                                                                               Case 7:17-cr-00003-MFU Document 59 Filed 12/11/19 Page 1 of 2 Pageid#: 201
         V 9n M RA RM O J             Case 7:17-cr-00003-MFU Document 59 Filed 12/11/19 Page 2 of 2 Pageid#: 202

             l ....,,1.-&,;
                          -éd;.
                '         >Z
                 N.
         'PU RPLE HEART




                                                   >F--
                                                      jjë
                                                      .
                                                        ,*
                                                   &
                                                  '
                                                   +'
                                             e     eo
                                              œ   '- r       P
                                              D    *         >
                                             a =
                                               <x#    .        !R
                                             +O >            d o
                                                             cz
                                                             M <N
                                              c
                                             *'
                                               E
                                               y # <
                                             a : A
                                                 u x  ,

                                             a $ * wn
                                             *
                                             N >v? *o' &w
                                             V+ =' z
                                                   o cx
                                                     mo
                                             'w ol O
                                             D

i
ir E
I.
 3 wc
    s
     ï e
    io G

> O'@ =- *
      o CQ
.   : xo >
    F 5 e                         =
 s         e w 'n
  =        * @0 *o
 Xi        t
  #        % o o
w1r
  - x.     W - s                                                     -   M
